department of the treasury n washington d c r government entities division nov uniform issue list hakkkkekekekekeeeekekee rkrkkkhekrerereerekkkekek kekkkkekkekekkkakkaree legend taxpayer ao pb nnn ira x kikkkkekkeekeekreeeaake annuity y kikkakakkkerereeeareke kekkakkereerekkekekeeee oe tep rate hera a kerrier re reet company cc company f rrr akkkaaeaeraereee company n hkhaakkerekrekrere ree bank s see diddbaek ik eek kkhaaere rear hi hk aer eri retire iai me err rrrrrr rrr re eerie jee a ieee stanek osdne abit fee individual t amount d amount e amount f date date dear this is in response to your request dated may as supplemented by correspondence dated april and date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that prior to date he maintained an individual_retirement_arrangement ira x with company f he further represents that on date he requested trustee-to-trustee transfers of amount e and amount f amount f was successfully transferred in a direct_rollover to company n but amount e was placed in annuity y a non-ira annuity with bank s taxpayer a asserts that his failure to accomplish a rollover of amount e within the 60-day rollover period prescribed by sec_408 of the code was due to the failure of individual t company c and bank s to follow taxpayer a’s instructions which led to amount e being placed into annuity y a non-ira annuity amount e has not been used for any other purpose taxpayer a represents that on date he hired company c to coordinate a trustee-to- trustee transfer of amount d from ira x to one or more qualified ira_annuities individual ' sanuvenesecuseunetnts oo t managing director of company c states that she completed applications for the transfers of amount d into two different annuities amount f was successfully transferred to an ira annuity with company n however because of communication errors between company c and bank s amount e was erroneously transferred to annuity y a non-ira annuity held by bank s where it currently remains individual t states that although the application to bank s identified the transaction as a pending ira rollover’ bank s failed to process the application per taxpayer a’s instructions and processed the transaction as a non-ira tax-deferred annuity without informing either company c or individual t that it did not write ira_annuities taxpayer a did not leam of the error until date when taxpayer a received a letter from individual t apprising taxpayer a of the error although taxpayer a received a copy of form-5498 ira contribution information from company f it incorrectly shows that amount d was successfully rolled over in tax_year based upon the foregoing facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount e from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not included in gross_income because of the application of sec_408 hk hakkar ae sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 - sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such '- requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a assertion that he intended to rollover amount e into an ira to be maintained at bank s taxpayer a failed to accomplish such a timely rollover because individual t erred in depositing amount e in annuity y a non-ira annuity with bank ss is consistent with his - therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount e from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount e to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount e will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent oreene nett ‘ a copy of this letter is being sent to your authorized representative pursuant toa power_of_attorney on file in this office if you have any questions regarding this letter please contact seer id number tiie of hinrexeee eee please address all correspondence to se t ep ra t4 sincerely yours a ce donzell littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
